Title: To James Madison from Elias Vander Horst, 12 February 1802 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


12 February 1802, Bristol. Acknowledges receipt of JM’s 28 Nov. letter; has forwarded the letter JM enclosed for Livingston regarding the four casks of indigo belonging to Smiths, DeSaussure, and Darrell that were seized by a French privateer. Has also forwarded JM’s letter to Saabye at Copenhagen. Encloses copy of letter received “some time since” from Latimer, customs collector at Philadelphia, and his reply. Describes a journey he made to London at short notice to deliver dispatches forwarded by Latimer for King, but King declared that “they were not of much consequence.” Wishes King to pay the expenses of £12 16s. 10d. for the journey, but King says he cannot do so without JM’s permission. Encloses an extract of King’s letter to him in the belief that JM will support his claim for reimbursement. Encloses an account of imports and exports for latter half of 1801, newspapers, and London price current.
 

   RC (DNA: RG 59, CD, Bristol, vol. 2). 2 pp. Enclosures not found. In a note of 13 Feb. 1802 (ibid.), Vander Horst informed JM that he was also forwarding a letter from Rufus King and five more newspapers by the same conveyance.


   A full transcription of this document has been added to the digital edition.
